DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 7 are no longer objected to in view of the current amendments. 
Claim Rejections - 35 USC § 112.
Claim rejections in view of U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph have been removed in view of current amendments.
Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive.  
Substantive arguments were directed towards claims 1-3 and 7.
Regarding claim 1, Applicant argues that the flow switch of Acker (US 6,962,162) does not detect a flow rate change of water, a change in rate (velocity) of the water or that the controller utilizes a flow rate change pattern to control the system; the Office respectfully disagrees.
Acker discloses a flow switch that is activated by the flow or non-flow of water through the system and so it at least senses a change in velocity from zero, non-flow to some other non-zero rate, which is also a pattern, i.e. on/ off.  Additionally, (C7, L55-67), produced below with emphasis discloses that the flow switch is more than binary, that is it measures flow rates throughout the system.
The events sensed in accordance with the present invention may include, but are not limited, measurement of water temperature and water flow between a storage tank and a boiler, measurement of water flow in and out of the boiler, detection of water leaks and hot and cold water lines, measurement of water temperature and hot water flow from hot water heater, measurement of moisture in walls and floors, detection of activation of dampers, measurement of room temperature in each of plurality of rooms, detection of operation of water circulation pump.
Regarding claim 2, Applicant argues that Acker’s flow detection unit does not detect the duration and number of times the faucet is opened and closed, or is configured to output a flow rate signal in the specific pattern; the Office respectfully disagrees.
Acker’s flowchart, Figure 3, discloses the following steps that include measuring each event, i.e. opening the faucet for, inter alia, time and duration and then in Phase 3 analyze the patterns for potential problems
Regarding claim 3, Applicant argues that Acker’s flow detection unit does not disclose a flow rate signal, to which the Office respectfully disagrees because as mentioned above the device has the ability to measure water flow rates from the boiler.
Regarding claim 7, Applicant argues that Acker’s flow detection unit does disclose the step of opening and closing a faucet at a set duration and a set number of times. Acker is silent as to the "set duration and a set number of times" for the faucet open/close; the Office respectfully disagrees, because Acker discloses (C6, L63-67) that the sensor senses flow in the system, which would be indicative of the opening of a faucet and further discloses in Figure 3, Phase 1 smart control learns patterns.
 The additional arguments presented were addressed in response to claim 1. 
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Acker (US 6,962,162).
Regarding claim 1, Acker  discloses a  hot water supplying apparatus comprising: a flow rate detection unit (36, Figure 1) configured to detect a flow rate change of water supplied due to opening and closing of a faucet and output a flow rate signal (C3,L56-64); and a controller  (40) configured to perform control so that a preset hot water control function is executed according to a flow rate change pattern when the flow rate change in a specific pattern is detected in the flow rate detection unit (Figure 3, Phase 2). 
Regarding claim 2, Acker discloses the hot water supplying apparatus of claim 1, wherein the flow rate detection unit (36) detects the duration and the number of times the faucet is opened and closed to output a flow rate signal in the specific pattern (Figure 3, Phase 2). 
Regarding claim 3, Acker discloses the hot water supplying apparatus of claim 1, wherein the controller (40) determines the flow rate signal output from the flow rate detection unit as a signal for the hot water control function (C7, L27-35). 
Regarding claim 4, Acker discloses the hot water supplying apparatus of claim 1, wherein the hot water control function includes a function of turning on or off the operation of the hot water supplying apparatus (C4, L19-41). 
Regarding claim 5, Acker discloses the hot water supplying apparatus of claim 1, wherein the hot water control function includes a hot water preheating function (C4, L19-36, by circulation of the water within the loop the water reaches a homogenous state and so some of the colder water is preheated by some of the hotter water.). 
Regarding claim 6, Acker discloses the hot water supplying apparatus of claim 1, wherein the hot water control function includes a hot water setting temperature changing function (C4, L19-36).  As a clarification, anticipation of predicted use will cause the water temperature to increase. 
Regarding claim 7, Acker discloses a method of controlling a hot water supplying apparatus comprising: opening and closing a faucet at a set duration and a set number of times according to a preset hot water control function; detecting a flow rate  change due to opening and closing of the faucet to output a flow rate signal (via 36); and performing control so that the preset hot water control function is executed according to a flow rate change pattern when the flow rate change in a specific pattern is detected on the basis of the flow rate signal (Claim 1).
Regarding claim 8, Acker discloses the method of claim 7, wherein the hot water control function includes a function of turning on or off the operation of the hot water supplying apparatus (C4, L37-41).  
Regarding claim 9, Acker discloses the method of claim 7, wherein the hot water control function includes a hot water preheating function (C4, L19-36).
Regarding claim 10, Acker discloses the method of claim 7, wherein the hot water control function includes a hot water setting temperature changing function (C4, L19-36).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/           Supervisory Patent Examiner, Art Unit 3762